In a negligence action to recover damages for personal injuries, the defendants Hertz Corporation and Kobi Productions, also known as Kobi Enterprises, appeal from an order of the Supreme Court, Nassau County (Murphy, J.), dated December 13, 1988, which denied their motion for summary judgment dismissing the complaint and cross claims insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The moving defendants were not entitled to summary judgment as the papers submitted in support of their motion failed to include copies of the answer or answers filed in the action (CPLR 3212 [b]; Capelin Assocs. v Globe Mfg. Corp., 34 NY2d 338; Somers Realty Corp. v Big "V” Props., 149 AD2d 581; Freeman v Easy Glider Roller Rink, 114 AD2d 436). Bracken, J. P., Harwood, Miller and Ritter, JJ., concur.